DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Noguchi ( US 4810911)
Regarding claim 1, Noguchi discloses a switch circuit [see fig. 5] comprising: a first terminal [11], a second terminal [12’], a third terminal [13’], and a common ground terminal [ground]; a first switch [Q1] and a second switch [Q5] in series in a first path [path from 11 to 12’], the first path connecting the first terminal and the second terminal; a third switch [Q2] and a fourth switch [Q6] in series in a second path [path from 11 to 13’], the second path connecting the first terminal and the third terminal; a fifth switch [Q3] connected to the common ground terminal and to a first node [node between Q1 and Q5], the first node being between the first switch and the second switch; and a sixth switch [Q4] connected to the common ground terminal .
Claims 1 and 3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CHIU et al. (US 2012/0139616 and CHIU hereinafter)
Regarding claim 1, CHIU discloses a switch circuit [200, see fig. 4] comprising: a first terminal [P1], a second terminal [P2], a third terminal [T1], and a common ground terminal [ground]; a first switch [left switch in 210] and a second switch [right switch in 210] in series in a first path [path from P1 to P2], the first path connecting the first terminal and the second terminal; a third switch [left switch in 220] and a fourth switch [right switch in 220] in series in a second path [path from P1 to T1], the second path connecting the first terminal and the third terminal; a fifth switch [upper switch in 210] connected to the common ground terminal and to a first node [node between two switches in 210], the first node being between the first switch and the second switch; and a sixth switch [lower switch in 220] connected to the common ground terminal and to a second node [node between two switched in 220], the second node being between the third switch and the fourth switch.
Regarding claim 3, CHIU discloses  [see fig. 4], further comprising: a fourth terminal [T2]; a seventh switch and an eighth switch [two series switches in 230] in series in a third path [path from T2 to  P2], the third path connecting the fourth terminal and the second terminal; a ninth switch and a tenth switch in series [two series switches in 240] in a fourth path [path from T2 to T1], the fourth path connecting the fourth terminal and the third terminal; an eleventh switch [upper switch in 230] connected to the common ground terminal and to a third node [node between two series switches in 230], the third node being between the seventh switch and the eighth switch; and a twelfth switch [lower switch in 240] connected to the common ground .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CHIU et al. in view of  Okuyama (US 2006/0286942)
Regarding claim 11, CHIU discloses [see figs. 1-4] all the features with respect to claim 1 as outlined above. CHIU does not explicitly disclose a high-frequency module comprising: a plurality of high-frequency filters; wherein the switch circuit is configured to selectively connect one or more antennas to one or more of the plurality of high-frequency filters.
However, Okuyama discloses a high-frequency module [see fig. 4] comprising: a plurality of high-frequency filters [112, 115, 122, 125]; wherein a switch circuit [10] is configured to selectively connect one or more antennas [101/102] to one or more of the plurality of high-frequency filters. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of CHIU to 
Regarding claim 12, CHIU in view of Okuyama discloses [para. 154] a communication apparatus comprising: the high-frequency module according to Claim 11; and a radio frequency (RF) signal processing circuit [a communications apparatus] configured to process a high-frequency signal transmitted and received by the one or more antennas, wherein the high-frequency module is configured to transmit the high-frequency signal between the one or more antennas and the RF signal processing circuit.
Allowable Subject Matter
Claims 2 and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842